                             Case 1:21-cv-00481-LGS Document 54 Filed 08/31/21 Page 1 of 2


                                     BOYD I RICHARDS
                                                                                                August 30, 2021

              (Via ECF)                      By September 6, 2021, Defendants shall submit a supplemental letter
              Hon. Lorna G. Schofield        apprising the Court of (i) the number of documents produced by each
                                             party, (ii) the number of responsive documents currently in the
              United States District Judge
                                             possession of each party that have not been produced, (iii) the names and
              Southern District of New York  roles of any witnesses to be deposed and (iv) any interim discovery
              500 Pearl Street               deadlines the parties have set, such as deadlines for interrogatories or
              New York, New York 10007       requests to admit, and the status of the parties' compliance with those
                                             deadlines.
                           Re:      Kastrati v. M.E.G. Restaurant Enterprises Ltd., et al.,
                                    Case No.: 21-cv-00481(LGS)
                                             Dated: August 31, 2021
              Dear Judge Schofield:                  New York, New York


                      We represent the Defendants, M.E.G. Restaurant Enterprises Ltd. d/b/a Novita Restaurant
              (“Novita”), Marco Fregonese, and Elizabeth Yoshida (the “Defendants”), in the above-referenced
              action. We write regarding the current discovery deadlines and to request a stay.

                      I am one of four partners in the New York office which consists of nine attorneys in total.
              Several weeks ago, one of my partners went on maternity leave and is expected to be out for at
              least two months. Last week, another partner had a major surgery and is recovering in the hospital.
              He is expected to be on medical leave for at least three more weeks. Today, I was informed that
              another partner’s wife tested positive for COVID-19, and while that partner’s health remains
              uncertain, he will be out for an extended period to take care of their three young children.

                      Combining the above with my observance of the Jewish holidays, our office faces
              significant challenges in meeting the Court’s discovery deadline of September 17, 2021. We write,
              with Plaintiff’s counsel’s consent, to respectfully request that discovery be stayed until further
              notice, and we will provide the Court with a status within three weeks. In the interim, we request
              that the Court permit the parties to proceed with the Court-Ordered mediation.

                      We acknowledge that the parties have previously made two joint requests for an extension
              of the discovery deadlines; however, this is the Defendants’ first, sole request for a stay of all
              discovery deadlines. No other deadlines are affected by this request.




                                                                              BOYD RICHARDS
              MIAMI                           FT. LAUDERDALE                                TAMPA                          WEST PALM BEACH                       NEW YORK
 100 S.E. Second Street, Suite 2600 1600 W. Commercial Boulevard, Suite 201      400 N. Ashley Drive, Suite 1150      824 U.S. Highway One, Suite 100      1500 Broadway, Suite 505
        Miami, Florida 33131               Fort Lauderdale, Florida 33302             Tampa, Florida 33602            North Palm Beach, Florida 33408     New York, New York 10036
Tel: 786-425-1045 Fax: 786-425-3905   Tel: 954-848-2460 Fax: 954-848-2470     Tel: 813-223-6021 Fax: 813-223-6024   Tel: 561-624-8233 Fax: 561-624-8940       Tel: (212) 400-0626
               2 | P a g eCase 1:21-cv-00481-LGS Document 54 Filed 08/31/21 Page 2 of 2



                           We thank the Court for its consideration of this matter.

                                                                                                 Respectfully,


                                                                                                 Gary Ehrlich


               cc:         All Counsel (via ECF)




                                                                               BOYD RICHARDS
              MIAMI                            FT. LAUDERDALE                                TAMPA                                                                NEW YORK
                                                                                                                            WEST PALM BEACH
 100 S.E. Second Street, Suite 2600   600 W. Commercial Boulevard, Suite 201      400 N. Ashley Drive, Suite 1150                                           1500 Broadway, Suite 505
                                                                                                                       824 U.S. Highway One, Suite 100
        Miami, Florida 33131                Fort Lauderdale, Florida 33302             Tampa, Florida 33602                                                New York, New York 10036
                                                                                                                       North Palm Beach, Florida 33408
Tel: 786-425-1045 Fax: 786-425-3905    Tel: 954-848-2460 Fax: 954-848-2470     Tel: 813-223-6021 Fax: 813-223-6024                                             Tel: (212) 400-0626
                                                                                                                     Tel: 561-624-8233 Fax: 561-624-8940
